DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 12/15/2021 and 12/21/2021 have been entered. 






Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5, 8, 13, 14, 18, 19, 24-35, 37-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 18 of U.S. Patent No. 10,201,614.   Although the claims at issue are not identical, they are not patentably distinct from each other.  Namely, the conflicting claims cover:

    PNG
    media_image1.png
    99
    416
    media_image1.png
    Greyscale

See claim 2, wherein R14 is alkylamino:

    PNG
    media_image2.png
    425
    412
    media_image2.png
    Greyscale

The above claims fail to explicitly cover (L)-(T), which has the structure (III):	

    PNG
    media_image3.png
    114
    278
    media_image3.png
    Greyscale

wherein

    PNG
    media_image4.png
    35
    484
    media_image4.png
    Greyscale

However, these linkers are conventional in the art, see for example Wahl teaching ADC’s with linkers:

    PNG
    media_image5.png
    325
    381
    media_image5.png
    Greyscale

For example, 

    PNG
    media_image6.png
    180
    311
    media_image6.png
    Greyscale

	
	In this way, those of ordinary skill could have applied the linkers of Wahl in the manner required and in a predictable fashion for the purposes of obtaining the recited conjugates.  Specifically, the conflicting claims recite the sulfonamide-containing drug portions of the rejected claims.  Wahl is added for the proposition that the recited linkers are applicable to antibody drug conjugates containing these drugs.  Specifically, Wahl teaches that particular known technique of using the linkers of formula (III):

    PNG
    media_image3.png
    114
    278
    media_image3.png
    Greyscale

was recognized as part of the ordinary capabilities of one skilled in the art.  In this manner, those of ordinary skill would have recognized that applying the known technique to other drugs, such as those covered by the conflicting claims, would have yielded predictable results.  Accordingly, using the linkers of formula III with the instant drug portion (i.e., formula (XX) would have been prima facie obvious.



    PNG
    media_image7.png
    507
    676
    media_image7.png
    Greyscale

Based on the above, the conflicting claims recite the structure of the claimed conjugates with sufficient guidance, particularity, and with a reasonable expectation of success, that the invention would be prima facie obvious to one of ordinary skill (the prior art reference teaches or suggests all the claim limitations with a reasonable expectation of success.  See M.P.E.P. § 2143).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642